 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     CESAR ROJO-MORENO,                                  Case No.: 3:18-cv-02566-H-NLS
12
                                       Petitioner,
13                                                       ORDER DENYING PETITIONER’S
     v.                                                  PETITION FOR WRIT OF CORAM
14
                                                         NOBIS
15
     UNITED STATES OF AMERICA,
16
                                     Respondent.
17
18
19         On November 8, 2018, Petitioner Cesar Rojo-Moreno, represented by counsel, filed

20   his petition for writ of coram nobis pursuant to the All Writs Act, 28 U.S.C. § 1651. (Doc.

21   No. 1.) On May 1, 2019, the Government filed its response to the petition. (Doc. No. 10.)

22   Per the Court’s scheduling order, Petitioner’s reply was due on or before June 5, 2019,

23   (Doc. No. 6), but Petitioner has not filed any reply. For the following reasons, the Court

24   denies Petitioner’s petition for writ of coram nobis.

25         A writ of error coram nobis permits a criminal defendant to attack a conviction after

26   he has served his sentence and is no longer in custody. Telink, Inc. v. United States, 42

27   F.3d 42, 45 (9th Cir. 1994). “The writ provides a remedy for those suffering from the

28   ‘lingering collateral consequences of an unconstitutional or unlawful conviction based on


                                                     1
                                                                               3:18-cv-02566-H-NLS
 1   errors of fact’ and ‘egregious legal errors.’” United States v. Walgren, 885 F.2d 1417, 1420
 2   (9th Cir. 1989) (quoting Yasui v. United States, 772 F.2d 1496, 1499 (9th Cir. 1985)).
 3   “Thus, the coram nobis writ allows a court to vacate its judgments ‘for errors of fact . . . in
 4   those cases where the errors are of the most fundamental character, that is, such as rendered
 5   the proceeding itself invalid.’” Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir.
 6   1987) (internal alteration omitted) (quoting United States v. Mayer, 235 U.S. 55, 69
 7   (1914)). In order to succeed on a writ of error coram nobis, a petitioner must show “(1) a
 8   more usual remedy is not available; (2) valid reasons exist for not attacking the conviction
 9   earlier; (3) adverse consequences exist from the conviction sufficient to satisfy the case or
10   controversy requirement of Article III; and (4) the error is of the most fundamental
11   character.” United States v. McClelland, 941 F.2d 999, 1002 (9th Cir.1991) (quoting
12   Hirabayashi, 828 F.2d at 604). “It is presumed the proceedings were correct and the burden
13   rests on the accused to show otherwise.” United States v. Morgan, 346 U.S. 502, 512
14   (1954).
15         On April 15, 1997, Petitioner, a citizen of Mexico, entered the United States with
16   27.66 kilgrams of marijuana. (United States v. Rojo Moreno, 3:97-cr-2002-H-1, Doc. No.
17   9.) Petitioner was arrested and charged with violating 21 U.S.C. § 952 and § 960. (Id.)
18   Petitioner states that his lawyer at the time advised him to plead guilty and did not inform
19   him of possible immigration consequences of the plea agreement. (Doc. No. 1 at 3.)
20   Petitioner pled guilty and was sentenced on December 22, 1997 to 12 months in prison and
21   2 years on supervised release. (United States v. Rojo Moreno, 3:97-cr-2002-H-1, Doc. No.
22   20.) Now, after serving his sentence, Petitioner seeks writ of error coram nobis arguing that
23   his underlying conviction is invalid pursuant to Padilla v. Kentucky, 559 U.S. 356 (2010)
24   because he was not advised of the potential immigration consequences of his guilty plea.
25   (Doc. No. 1.) Petitioner states that as a result of his conviction, he may be precluded from
26   becoming a U.S. citizen and may be deported. (Id. at 1–4.)
27   ///
28   ///

                                                    2
                                                                                  3:18-cv-02566-H-NLS
 1         After review of the parties’ arguments, the Court concludes that Petitioner is not
 2   entitled to writ of coram nobis relief. In Padilla, the Supreme Court held that the Sixth
 3   Amendment requires defense counsel to “inform a client whether his plea carries a risk of
 4   deportation.” 559 U.S. at 356. Subsequently, the Supreme Court has held that Padilla does
 5   not apply retroactively to defendants whose convictions became final prior to Padilla.
 6   Chaidez v. United States, 568 U.S. 342, 358 (2013); see United States v. Herzer, 676 F.
 7   App’x 673 (9th Cir. 2017) (denying coram nobis petition based on Padilla because the
 8   petitioner pled guilty and was convicted in 1992). Here, Petitioner pled guilty and his
 9   conviction became final in 1997, well before Padilla was decided in 2010. Because the
10   Supreme Court has held that Padilla does not apply retroactively, Petitioner cannot benefit
11   from its holding. See Chaidez, 568 U.S. at 358. Therefore, Petitioner has failed to show
12   that any fundamental error occurred. See Morgan, 346 U.S. at 512. Further, the Court also
13   notes that Petitioner has waited over 20 years to attack his conviction and has failed to
14   provide valid reasons for not attacking the conviction earlier. See id.
15         Petitioner has failed to show that he is entitled to writ of error coram nobis relief.
16   Accordingly, for the foregoing reasons, the Court denies Petitioner’s petition for writ of
17   coram nobis. The Clerk of Court is directed to close the case.
18         IT IS SO ORDERED.
19   DATED: July 15, 2019
20
                                                   MARILYN L. HUFF, District Judge
21                                                 UNITED STATES DISTRICT COURT
22
23
24
25
26
27
28

                                                   3
                                                                                3:18-cv-02566-H-NLS
